Citation Nr: 1400079	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran performed active military service from September 1972 to May 1974. 

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for post-traumatic stress disorder (PTSD).  Because health professionals have offered diagnoses other than PTSD and because the United States Court of Appeals for Veterans Claims (Court) held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled, the Board has re-characterized the issue to reflect that the Veteran seeks service connection for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1  (2009). 

The Veteran was afforded a Board hearing, held by the undersigned, in January 2010.  A copy of the hearing transcript (Transcript) has been associated with the record.  Further, the Veteran's claim was remanded by the Board for further development in May 2010.  That development having been completed, the issue is properly before the Board for disposition.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of an acquired psychiatric disorder which has been linked to military sexual trauma (MST).

2.  The preponderance of the evidence demonstrates that an acquired psychiatric disorder had its onset in or is otherwise attributable to service.  






CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits and to assist in the development of a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2013).  

In the instant case, the Veteran's service connection claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue is harmless and non-prejudicial.  

II. Service Connection Claim

The Veteran claims that his current diagnosis of a dysthymic disorder (originally claimed as entitlement to service connection for PTSD) was incurred during, or the result of, his period of active service.  Specifically, he alleges that a commanding officer placed his hand on the Veteran's genitals while on duty.  See Transcript, p. 6.

To that end, service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
 
In this case, the Veteran's service treatment records do not indicate complaints, diagnosis, or treatment for any acquired psychiatric disorder.  Post service, a private provider diagnosed the Veteran with major depressive disorder (moderate to severe) in August 2005.  He was diagnosed with dysthymia by a VA provider in January 2007.  That report also indicated that PTSD needed to be ruled out.  In April 2007, he was diagnosed with a pain disorder, the diagnosis of dysthymia was confirmed, and PTSD was to be ruled out (due to MST).  Those diagnoses were confirmed the following month.

Following a May 2010 Board remand, the Veteran was afforded a VA psychiatric examination in June 2010.  Following an in-depth interview, he was diagnosed with a late-onset dysthymic disorder, as well as a mood disorder (due to pain).  Per the examiner, the Veteran provided credible information during the interview, which was also consistent with information provided to other medical personnel during the pendency of his appeal.  It was noted that the Veteran first began to experience atypical attitudes and behaviors following the purported MST incident which was instigated by his superior officer.  It was further noted that the Veteran had been experiencing psychiatric symptoms since separation from active service.  

While there was no report of said incident during service, the examiner indicated that it may be reasonably, clinically-concluded that it was at least as likely as not that his current diagnosis of a late-onset dysthymic disorder was related to this in-service event.  Although a prior history of depression was not present within the record, the examiner pointed out that the Veteran had a family history of depression, as well as personality traits which may have predisposed him to develop depressive symptoms under circumstances of significant personal and occupational stress, as evident in his alleged personal assault, his subsequent poor performance, his reported social shunning, and his eventual undesired discharge from the Air Force.  The examiner went on to explain that late-onset dysthymic disorders are commonly treated by mental health professionals following a patient's psychiatric response to situations such as those experienced by the Veteran.  

As such, VA medical evidence dated after the Veteran was discharged from service shows that the he has been diagnosed as having an acquired psychiatric disorder as a result of a stressful incident he reportedly experienced during service.  VA attempted to corroborate the Veteran's report by requesting his military personnel records.  However, available records failed to indicate that the reported event took place.  While the Veteran's positive nexus opinion is tied to dysthymic disorder, and not PTSD, his claim is nonetheless based upon in-service personal assault.  Looking at this evidence in a light most favorable to the Veteran, evidence from sources other than the Veteran's service records may cooperate the Veteran's account of the stressor incident.  Examples include treatment at rape crisis centers and mental health counseling.  Further, the Board may look to evidence of behavior changes following the claimed assault, such as deterioration in work performance, episodes of depression, panic attacks, or anxiety without an identifiable cause.  The corresponding PTSD regulation goes on to note that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).

The Court held that a medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressful event; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).

In this case, the Veteran has received extensive treatment via VA counseling sessions, as well as private psychiatric care.  At no time did any examiner indicate that the Veteran's report of in-service trauma lacked credibility.  VA treatment reports, to include the June 2010 VA examination, indicated that the Veteran did, in fact, provide consistent, credible evidence concerning a sexual assault during his active service, and linked his current diagnosis of depression to that event.  Finally, the Board notes that the Veteran's personnel records reflect that he required much supervision (see letter, May 8, 1974), he was found to have no potential or beneficial utilization of any skill required for retraining (see Retraining Application, April 16, 1974), and he committed an assault against another airman (see Letter, January 30, 1974).  He was ultimately discharged due to his minimum productivity and limited potential.  See Letter of Notification, April 25, 1974).

Because the Veteran's report has been established as credible by an examiner commissioned by VA, coupled with a decrease in in-service performance, resulting in his eventual discharge, as well as the positive etiological VA opinion of record, the Board finds that each criterion necessary for the grant of service connection for an acquired psychiatric disorder has been established in this case.  Although the record lacks an in-service report of sexual assault, the Board does not necessarily require in-service documentary evidence of the alleged assault; rather, a medical opinion may suffice to establish that the personal assault occurred.  Resolving all doubt in favor of the Veteran, service connection for an acquired psychiatric disorder is warranted in this case.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


